Citation Nr: 0626420	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder, secondary to service-connected right eye loss of 
vision with macular degeneration.

2.  Entitlement to an increased rating for right eye loss of 
vision with macular degeneration, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to October 
1953.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In August 2006, a Veterans Law Judge from the Board granted 
the veteran's motion to advance the case on the Board's 
docket (AOD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The instant two claims were denied by the RO in March 2004.  
The veteran expressed his disagreement with the denial of his 
claims in September 2004, and the RO issued him a statement 
of the case as to these matters in January 2005.  The veteran 
later submitted a VA Form 9, which was received by the RO in 
March 2005.  As part of the VA Form 9, the veteran expressed 
his desire to be afforded a hearing before a Veterans Law 
Judge at the RO.  This has not been accomplished.  
Accordingly, the RO should undertake appropriate action to 
schedule the veteran for a Travel Board hearing.  

Accordingly, this case is REMANDED for the following 
development:

The appellant should be scheduled for a 
Travel Board hearing at the RO.  All 
correspondence pertaining to these 
matters should be associated with the 
claims folder.  Thereafter, the RO should 
take any appropriate action.



The purpose of this remand is to satisfy due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



